Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-9, 11, 14-15, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claim 1 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method comprising: providing at least one vehicle transceiver and at least one tire information sensor for a tire on a vehicle; wirelessly communicating between the at least one vehicle transceiver and the at least one tire information sensor via a signal; determining a phase shift in the signal; determining a physical distance between the at least one vehicle transceiver and the at least one tire information sensor based on the phase shift; and determining a position of the at least one tire information sensor within the vehicle based on the physical distance; wherein the at least one tire information sensor comprises a plurality of tire information sensors, and including providing at least one tire information sensor for each tire on the vehicle that can wirelessly communicate with the at least one vehicle transceiver; wherein the at least one vehicle transceiver comprises a plurality of vehicle transceivers, and including having each tire information sensor wirelessly communicate with each vehicle transceiver; and wherein the plurality of vehicle transceivers comprises at least three vehicle transceivers, and including determining the physical distance of each tire information sensor relative to each vehicle transceiver, and determining the position of each tire information sensor within the vehicle using the physical distances and trilateration; and providing wireless communication between each of the at least three vehicle transceivers and each of the tire information sensors.
As for independent claim 9 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method comprising: providing a plurality of vehicle transceivers on a vehicle including a plurality of tires; providing plurality of tire information sensors, wherein each tire includes at least one tire information sensor; wirelessly communicating between each of the plurality of vehicle transceivers and each of the plurality of tire information sensors via signals; determining a phase shift for each signal; determining a physical distance between each vehicle transceiver and each tire information sensor based on an associated phase shift; and determining a position of the plurality of tire information sensors within the vehicle based on the physical distances; providing wireless communication between each vehicle transceiver and each tire information sensor; wherein the plurality of vehicle transceivers comprises at least a first vehicle transceiver, a second vehicle transceiver, and a third vehicle transceiver, and wherein the plurality of tire information sensors comprises at least first, second, third, and fourth tire information sensors; and(a) determining a first distance between the first tire information sensor and the first vehicle transceiver that comprises a first circle representing all possible distances at a first radius extending from the first vehicle transceiver to the first tire information sensor, (b) determining a second distance between the first tire information sensor and the second vehicle transceiver that comprises a second circle representing all possible distances at a second radius extending from the second vehicle transceiver to the first tire information sensor, (c) determining a third distance between the first tire information sensor and the third vehicle transceiver that comprises a third circle representing all possible distances at a third radius extending from the third vehicle transceiver to the first tire information sensor, and 42019P0381OUS01 (d) identifying the actual position of the first tire information sensor in the vehicle as an intersection point between the first, second, and third circles.
As for independent claim 15 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a system comprising: at least one vehicle transceiver; at least one tire information sensor for a tire on a vehicle, wherein the at least one vehicle transceiver and the at least one tire information sensor wirelessly communicate with each other via a signal; and a control unit configured to determine a phase shift in the signal, determine a physical distance between the at least one vehicle transceiver and the at least one tire information sensor based on the phase shift, and determine a position of the at least one tire information sensor within the vehicle based on the physical distance; wherein the at least one vehicle transceiver comprises a plurality of vehicle transceivers and the at least one tire information sensor comprises a plurality of tire information sensors, and wherein wireless communication takes place between each vehicle transceiver and each tire information sensor; wherein the plurality of vehicle transceivers comprises at least a first vehicle transceiver, a second vehicle transceiver, and a third vehicle transceiver, and wherein the plurality of tire information sensors comprises at least first, second, third, and fourth tire wireless information sensors; and wherein the control unit determines the physical distance of each of the first, second, third, and fourth wireless tire information sensors relative to each of the first, second, and third vehicle transceivers, and determines the position of each of the first, second, third, and fourth wireless tire information sensors within the vehicle using the physical distances and trilateration.
These, along with further limitations set forth by the claims, render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684